Citation Nr: 0013517	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-20 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical services rendered at the Medical 
University of South Carolina (MUSC) from 11 to 19 March 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1954.  This appeal arises from a June 1999 determination by 
the Charleston, South Carolina VA Medical Center (Charleston 
VAMC) which denied payment or reimbursement of the cost of 
unauthorized medical services rendered to the veteran at the 
MUSC from 11 to 19 March 1999.  

In September 1999, the veteran's claims folder was 
transferred from the Boston, Massachusetts RO to the 
Columbia, South Carolina RO (Columbia RO), reflecting the 
veteran's change of residence to that state.  

In November 1999, the veteran and his wife testified at a 
hearing at the Charleston VAMC.  


REMAND

In his October 1999 Substantive Appeal (SA), the veteran 
requested a hearing before a Member of the Board of Veterans 
Appeals (Board) at the Columbia RO.  On VA Form 4138 which 
was attached to the SA, the veteran requested a hearing 
before a hearing officer at the Charleston VAMC.  In November 
1999, the veteran and his wife testified at a hearing at the 
Charleston VAMC.

By letter of May 2000, the Board requested the veteran to 
clarify whether he wanted to attend a hearing before a Member 
of the Board at the Columbia RO or in Washington, D.C., or 
whether he no longer wanted a hearing.  The veteran responded 
subsequently in May that he wanted a hearing before a Member 
of the Board at the Columbia RO.  Under the circumstances, 
this case is REMANDED to the Columbia RO for the following 
action:

The Columbia RO should schedule, at the 
first convenient opportunity, a hearing 
for the veteran and any witnesses before 
a Member of the Board traveling to the 
Columbia RO for the purpose of conducting 
such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the Columbia RO is required with 
respect to the issue on appeal.  The Charleston VAMC need not 
readjudicate the claim, and a Supplemental Statement of the 
Case need not be issued.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the Columbia RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


